On Rehearing.
LAND, J.
The question presented to us for decision in this case is whether Prank E. Pagot, Jr., the surviving husband of Jeanne Marie Guillon, deceased, is entitled to claim the marital fourth of her estate. This question has arisen on the opposition of Prank E. Pagot, Jr., to the final account filed by the executor of the. last will and testament of Jeanne Marie Guillon.
There is no dispute about the facts in this case. Prank E. Pagot, Jr., opponent, was married to Jeanne Marie Guillon in the parish of St. Tammany on the 23d day of May, 1917, and she died 19 days after the marriage. Previous to the marriage opponent was working as agent for an insurance company and was earning about $30 a week. He resigned this position several days before his marriage, and went to his wife’s home, and remained with her until her death. After her death he obtained another position which paid him about $21 per week.
The estate left by his wife at her death was valued at $16,307.49, and, after paying the debts and particular legacies, there remained a balance of $12,973.67. In the last will and testament of Jeanne Marie Guillon we find a legacy to Prank E. Pagot, Jr., of the note of his father for $1,000, and which was appraised at $500.
There can be no doubt that Prank E. Pagot, Jr., opponent, at the death of his wife, was left in necessitous circumstances; that she died relatively rich and left him comparatively poor. Melancon’s Widow v. His Executors et al., 6 La. 105; Dunbar v. Heirs, 5 La. Ann. 159; Succession of Fortier, 3 La. Ann. 104; Succession of Piffet, 39 La. Ann. 556, 2 South. 210.
.As the marriage between Prank E. Pagot, Jr., and his wife was terminated by her death after 19 days, no children were born of this union.
It is clear to our minds that the facts of this case fulfill every requirement laid down by article 2382 of the Revised Oivil Code, which provides as follows:
“When the wife has not brought any dowry, or when what she brought as a dowry is inconsiderable with respect to the condition of the husband, if either the husband or the wife die rich, leaving the survivor in necessitous circumstances, the latter has the right to take out of the succession of the deceased what is called the marital portion; that is, the fourth of the succession * * *' if there be no children.”
[1] Under tMs article the following facts must exist to entitle the survivor to claim the marital fourth:
(1) A marriage.
(2) Husband or wife must die rich.
(3) Party dying must leave the survivor in necessitous circumstances.
(4) There shall be no children.
It is true that Jeanne Marie Guillon was in the last stages of consumption at the time of her marriage, and died 19 days thereafter; but it is also true that she had been engaged to marry Prank Pagot, Jr., for several years; that the marriage was celebrated at the home of the bride at Abita Springs by the Catholic priest of Covington, and that the *593marriage license was regularly and duly obtained from the clerk of the Twenty-Sixth judicial district court at Covington. There was nothing clandestine about the marriage. There is no suggestion of fraud or bad faith on the part of either of the contracting parties ; on the contrary, it seems to have been performed as an act of mutual affection and devotion.
The sole and only objection raised against the right of the husband in this case to claim under the law the marital fourth is that the marriage was too recent, and therefore that the husband and wife did not live together in the common enjoyment of the wealth of the the rich spouse for the necessary period required by law. There are some decisions to this effect. Succession of Fortier, 3 La. Ann. 104; Dunbar v. Heirs of Dunbar, 5 La. Ann. 159; Succession of Rogge, 50 La. Ann. 1228, 23 South. 933; Succession of Kunemann, 115 La. 604, 39 South. 702.
However, a complete answer to this contention is that no such condition is attached by article 2382 of the Civil Code to the right of a necessitous husband or wife to claim the marital fourth.
The letter of this article of the Code is plain and free from ambiguity, and cannot be disregarded under the pretext of pursuing its spirit. C. C. art. 13.
[2] We prefer, therefore, to follow the line of decisions of this court, which hold that the article in question does not limit its operations to those whose married life should have lasted a specified time. Succession of Marc, 29 La. Ann. 413; Sabalot v. Populus, 31 La. Ann. 855; Brannin v. Womble, 32 La. Ann. 810; Richard v. Lazard, 108 La. 543, 32 South. 559; Succession of Pelloat, 127 La. 878, 54 South. 132.
The lower judge adopted the rule as laid down in these cases, and rendered judgment in favor of the opponent, Frank E. Fagot, Jr., recognizing him as entitled to one-fourth of the estate of Jeanne Marie Guillon in full property subject to a credit to the amount of the value of the note of Frank E. Fagot, Sr., bequeathed to opponent in the last will and testament of Jeanne Marie Guillon, and ordering the final account of the executor to be amended accordingly so as to place the said Frank E. Fagot, Jr., therein as entitled to one-fourth of the succession of decedent in full property; costs of the opposition to be paid by the testamentary executor.
This judgment, in our opinion, is correct, as it conforms to our view of the law in this case.
It is therefore ordered that our former judgment be set aside, and that the judgment appealed from be affirmed.
PROVO STY, C. J., and OVERTON and BAKER, JJ., dissent. ,